Frank Schifano appeals from a judgment of a single justice of this court denying his petition for relief under G. L. c. 211, § 3. He challenges an order of a judge in the District Court that, among other things, declared him to be in contempt of a prior order that he make payments toward an outstanding judgment. The judge found that Schifano had the ability to pay. She also ordered that Schifano be jailed if he failed to pay a certain amount by a given date. It appears, however, that although Schifano has not paid that amount, he has not been jailed. We affirm the judgment.
In supplementary process proceedings such as these, “[tjhere shall be no appeal from any judgment, order or sentence.” G. L. c. 224, § 18. While this does not deprive us of our extraordinary power under G. L. c. 211, § 3, “we will rarely employ our superintendence power to review rulings where the Legislature has expressly stated that there shall be no appeal.” Birchall, petitioner, 454 Mass. 837, 846 (2009). The Birchall case was “precisely the kind of rare case that may justify the exercise of superintendence power” because there, the petitioner had been incarcerated for his contempt. Id. at 847. That is not the case here, as Schifano has not been incarcerated. The single justice neither erred nor abused his discretion by declining to exercise this court’s extraordinary superintendence power in these circumstances.

Judgment affirmed.